DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim status
2. 	In response to the amendments filed 07/13/2022, claims 1, 4-7, 9-11, 14-17 and 20 were amended, claims 8 and 13 were canceled and claims 21-22 were added. Therefore, claims 1-7, 9-12 and 14-22 are currently pending for examination.
	The text of those sections of Title 35, U.S. Code not included in this action can be found
in a prior office action.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “information collected configured to – corresponding to element 100 in Fig. 1”, “predictor configured to – corresponding to element 200 in Fig. 1” and “driving display configured to – corresponding to element 300 in Fig. 1” in claims 1-4, 7, 9 and 22
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
6.	Claims 1-4, 6-7, 9-12, 14 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over by Wan et al. (Wan; US 2019/0022347) in view of Mori et al. (Mori; US 2009/0138919) and further in view of Vulcu (US 2020/0353934).
	For claim 1, Wan discloses motion sickness reduction system for vehicle occupants [E.g. 0004], comprising: 
	an information collector configured to collect driving information of a vehicle or state information of an occupant of the vehicle [E.g. 0040: the sensing system 24 includes one or more sensing devices 54 that sense observable conditions of the exterior environment of the autonomous vehicle 10. The sensing devices 54 may include, but are not limited to, radar 56, lidar 58, a global positioning system 60, cameras 62, ultrasonic sensors 64, and/or other sensors 68. The sensing devices 54 may each be communicatively coupled with the controller 28 and may each provide a signals and/or other information thereto. The actuator system 30 includes one or more actuator devices 55 that control one or more vehicle operations or features such as, but not limited to, an accelerator actuator 70 of the accelerator system 45 for the propulsion system 44, a shift actuator 72 of the transmission system 46, a steering actuator 74 of the steering system 48, a brake actuator 76 of the brake system 50, a suspension actuator 79 of the suspension system 27, or other actuators 78 for other vehicle systems 53. The actuator devices 55 may each be communicatively coupled with the controller 28 to receive signals therefrom, directly, or indirectly such as through intermediary modules or controllers, and to provide information thereto, when relevant, such as feedback. The vehicle state system 32 includes one or more sensors 80 that sense or measure conditions of the vehicle 20, or of a vehicle system. The sensors 80 may include, but are not limited to, acceleration/deceleration sensors 82 for sensing longitudinal and/or later acceleration of the vehicle 20, an odor sensor 83, speed sensors 84, such as a revolution per minute sensor for the transmission 46, a light sensor 85, and a suspension sensor 86 such as a displacement or position sensor for sensing the oscillation of the suspension system 27. The occupant state system 34 includes one or more occupant state devices 88 that provide information or data on aspects of an occupant of the vehicle 20. The occupant state devices 88 may include, but are not limited to, biometric sensors 90 for sensing biological features of an occupant, motion sensors 92 for sensing motion of an occupant, cameras 94 for observing features of an occupant, a transceiver 96 for connecting with an occupant's personal electronic device(s) PED 99 to obtain data on the occupant, and an interface 98 to receive inputs from an occupant such as temperature, aroma and lighting preferences. The inputs may be received as alphanumeric entries, or a voice response system may be used. In a number of examples, the interface 98 may comprise one or more sensors associated with user interfaces such as vehicle touch screens, rotary knobs, buttons, and/or other types of user interfaces within the vehicle 20 for receiving inputs from an occupant. A vision system 97 may be configured to recognize aspects of an occupant using inputs from the occupant state devices 88. The controller 28, may support any number of additional operations and functions of additional vehicle systems 38 in the vehicle 20 used in, or associated with, the motion sickness mitigation system 22. In various embodiments, the additional vehicle systems 38 include a heating, ventilation and air conditioning (HVAC) system 100, a lighting system 102, an audio display system 104, a visual display system 106, a haptic display system 108, a navigation system 110. In other embodiments, the vehicle features can further include interior and/or exterior vehicle features such as, but are not limited to, doors, a trunk, and cabin features, etc. (not numbered). The controller 28 may receive information from any number of additional sensors, which may include for example, a steering angle sensor 49, roll, pitch, and yaw sensor(s) 51, wheel speed sensors, various sensors for the propulsion system 44, a vehicle speed sensor, various temperature sensors, position sensors, etc., 0051, 0023]; 
	a predictor configured to predict a motion sickness state of the occupant based on the driving information or the state information [E.g. 0050: A determination is made as to whether the occupant is predicted to experience motion sickness at an early stage of the trip at step 214. Using the information obtained through steps 204-212, the pre-trip prediction module 132 makes the determination. More specifically, factors indicating the occupant is at increased risk to experience motion sickness at early stage of the trip include the occupant's motion sickness susceptibility, such as based on age and other factors obtained from the occupant profile 148. The factors indicating the occupant is at increased risk to experience motion sickness at early stage of the trip may include: whether the occupant has experienced motion sickness at an early stage of a previous trip of which the occupant profile, driving profile, route profile, and environmental situation are similar to those currently expected; whether the occupant experienced motion sickness at early stage of a previous trip of which the occupant profile, driving profile, route profile, and/or environmental situation are different than those currently expected, and the occupant's health condition (as collected through the data input signal 146), in the current trip is worse than in the previous trip; the occupant's preferred mitigation didn't work in the previous trip; the occupant chooses a more aggressive driving profile for the upcoming current trip; the route of the upcoming current trip includes more vehicle behavior changes, e.g. stop-and-go, turns, lane changes; the duration of the upcoming current trip is longer (e.g. from GPS); and/or the route profile/environmental situation from steps 210, 212 is worse in the upcoming current trip, e.g. bumpy road, raining, rush hour (from GPS or off-board input signal 142). In other examples, the factors indicating the occupant is at increased risk to experience motion sickness at early stage of the trip include instances where the occupant has not experienced motion sickness at early stage of a previous trip of which the occupant profile, driving profile, route profile, and/or environmental situation are different, and two or more of the following conditions are expected to happen in the current trip: the occupant's health condition in the upcoming current trip is worse than in the previous trip; the occupant's preferred mitigation didn't work in the previous trip; the occupant chooses a more aggressive driving profile for the upcoming current trip; the route of the upcoming current trip includes more vehicle behavior changes, e.g. stop-and-go, turns, lane changes, etc.; the duration of the upcoming current trip is longer; and/or the route profile/environmental situation from steps 210, 212 is projected to be worse for the upcoming current trip, e.g. bumpy road, raining, rush hour. In a number of embodiments, for the determination at step 214, the occupant is less likely to experience motion sickness at early stage of the trip if: the occupant has not experienced motion sickness at early stage of the previous trip of which the occupant profile, driving profile, route profile, and/or environmental situation are similar to the upcoming current trip. In addition, weights may be assigned to the factors in the occupant profile, driving profile, route profile, and environmental situation based on their expected contribution to motion sickness. For example, a lack of sleep may be given greater weight than weather, and previous motion sickness history may be given greater weight than traffic. The weights of each factor may be adjusted after each trip according to the occupant's response (whether they experience sickness at the early stage), as indicated by the occupant through the interface 98. Therefore, the prediction of motion sickness at the early stage of the trip may provide increased accuracy when the number of trips in the vehicle 20 increases for each occupant. At step 214, the pre-trip prediction module 132 scores the likelihood of motion sickness being experienced at an early stage of the trip based on the presence of the foregoing factors and their respective weights. When the determination is positive at step 214, the process 200 proceeds to step 216 and motion sickness mitigation is activated. The pre-trip prediction module 132 sends a mitigate signal 152 to the mitigation module 138 to initiate mitigation measures at step 218 as further described below. It should be appreciated that in the current embodiment, steps 202-214 occur prior to moving operation of the vehicle 20, and are based on information and data available at that the pre-trip stage. Step 216 may also be carried out at the pre-trip stage when activated by the pre-trip prediction module 132. Accordingly, the motion sickness mitigation system 22 initiates mitigation measures before the vehicle 20 begins to move, at a stage where occupant motion sickness has not yet been influenced by movement of the vehicle 20. In other embodiments, some of the steps 202-216 may be conducted shortly after the vehicle 20 begins to move, but at an early stage of a trip., 0051, 0010, 0047]; and 
	a driving display configured to display the driving information to the occupant for recognizing the motion sickness state [E.g. 0021: the motion sickness mitigation includes activating a display to alert the occupant to an upcoming vehicle maneuver to avoid a mismatch between sensed movements of the vehicle by the occupant, 0062: Various types of display devices may be included in the vehicle 20 to alert an occupant to upcoming performance and movements. A display device is any output device of the motion sickness mitigation system 22 that presents information to an occupant in visual, audible, tactile/haptic, or other form, 0063-0067].
	Wan fails to expressly disclose collecting driving information including driving direction information of the vehicle and displaying the driving information including the driving direction information to the occupant based on a predicated motion sickened state of the occupant.
	However, as shown by Mori, it was well known in the art of vehicle display devices to include collecting driving information including driving direction information of a vehicle and displaying driving information including the driving direction information to occupant based on a predicated motion sickened state of the occupant [E.g. 0073, 0004, 0006].
	It would have been obvious to one of ordinary skill in the art of vehicle displays before the effective filling date of the claimed invention modify Wan with the teaching of Mori in order to enable the user to easily recognize the vehicle upcoming/moving direction so that an occurrence of motion sickness can be reduced and thereby improve the overall user vehicle experience.
	Wan in view of Mori fails to expressly disclose adjusting a sitting posture of the occupant in a seat to reduce motion sickness of the occupant based on the predicted motion sickness state of the occupant.
	However, as shown by Vulcu, it was well known in the art of motion sickness reduction systems to include adjusting a sitting posture of an occupant in a seat to reduce motion sickness of the occupant based on the predicted motion sickness state of the occupant [E.g. 0018 and Fig. 5].
	It would have been obvious to one of ordinary skill in the art of motion sickness reduction systems before the effective filling date of the claimed invention modify Wan in view of Mori with the teaching of Vulcu in order to allow the vehicle seat to be adjusted according to the vehicle movement and thereby reduce the chance of vehicle occupant feeling motion sickness based on vehicle movement.
	For claim 2, Wan discloses wherein the information collector collects the state information through any one or any two or more of a camera configured to capture images of the occupant [E.g. 0023:  camera observes an occupant and provides a visual signal representative of the occupant], a biometric sensor configured to sense biometric information of the occupant [E.g. 0040: The occupant state devices 88 may include, but are not limited to, biometric sensors 90 for sensing biological features of an occupant], and an indoor air sensor configured to sense indoor air of the vehicle, or the driving information through either one or both of the vehicle's navigation system [E.g. 0049: he input signals 146/142 may also include trip start and end locations, and route details, such as from a map application, such as in the navigation system 110] and a driving sensor provided outside of the vehicle to detect a state of a road surface the vehicle is traveling on [E.g. 0040: the sensing system 24 includes one or more sensing devices 54 that sense observable conditions of the exterior environment of the autonomous vehicle 10. The sensing devices 54 may include, but are not limited to, radar 56, lidar 58, a global positioning system 60, cameras 62, ultrasonic sensors 64, and/or other sensors 68, 0050: the route profile/environmental situation from steps 210, 212 is worse in the upcoming current trip, e.g. bumpy road…].
	For claim 3, Wan discloses wherein the predictor predicts the motion sickness state by comparing the driving information with preset driving indexes and comparing the state information with preset state indexes [E.g. 0050, 0051, 0010, 0047].
	For claim 4, Wan in view of Mori discloses wherein the driving display includes a visual display configured to indicate the driving direction information inside the vehicle, and wherein the visual display allows the occupant to visually recognize the driving direction information through a display device, inside the vehicle [Wan; 0063, 0066, 0067, 0022 and Mori; 0073, 0004, 0006]
	Wan in view of Mori fails to expressly disclose that the visual display configured to display an ambient light indicating the driving direction of the vehicle.	
	Although Wan in view of Mori fails to expressly disclose that the visual display configured to display an ambient light indicating the driving direction of the vehicle, Wan in view of Mori teaches visual display configured to display the driving direction of the vehicle [see analysis above]. However, having the visual display configured to display an ambient light indicating the driving direction of the vehicle fails to yield unpredictable results; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wan in view of Mori to have the visual display configured to display an ambient light indicating the driving direction of the vehicle in order to satisfy system needs and/or environment requirement which require using such display method, also because such modification would have been considered a mere design consideration which fails to patentably distinguish over Wan in view of Mori.
	For claim 6, Wan discloses a controller configured to control vehicle indoor air when the predictor predicts motion sickness of a vehicle occupant [E.g. 0058].
	Wan fails to expressly disclose wherein the controller is further configured to reduce the motion sickness by operating one or more of a window and an oxygen generator.
	However, as shown by Vulcu, it was well known in the art of motion sickness reduction systems to include a controller configured to reduce the motion sickness by operating one or more of a window [E.g. 0019, 0045, 0056] and an oxygen generator.
	It would have been obvious to one of ordinary skill in the art of motion sickness reduction systems before the effective filling date of the claimed invention modify Wan in view of Mori with the teaching of Vulcu in order to allow controlling different vehicle components that can help in reducing the occupant feeling motion sickened and thereby improve the overall occupant experience.
	For claim 7, Wan discloses wherein the driving display controls the seat on which the occupant is seated to display the driving information to the occupant for recognizing the motion sickness state [E.g. 0064, 0067, 0063].
	For claim 9, Vulcu further teaches wherein driving display controls an air cell or a seat rotation device mounted on a seat cushion of the seat to adjust the occupant's sitting posture [E.g. 0018-0019, 0059 and Fig. 5].
	For claim 10, Wan in view of Mori further discloses wherein the driving display includes a visual display configured to indicate the driving direction information inside the vehicle, and wherein the visual display allows the occupant to visually recognize the driving direction information of the vehicle from any angle of the occupant's field of view through a display device mounted on the seat [E.g. Wan; 0063, 0066, 0067, 0022 and Mori; 0073, 0004, 0006].
	For claim 11, is interpreted and rejected as discussed with respect to claim 1.
	For claim 12, is interpreted and rejected as discussed with respect to claim 2.
	For claim 14, is interpreted and rejected as discussed with respect to claim 4.
	For claim 16, is interpreted and rejected as discussed with respect to claim 6.
	For claim 17, is interpreted and rejected as discussed with respect to claim 7.
	For claim 18, Wan discloses wherein the driving display operation includes an auditory display operation of aurally notifying the occupant of a driving situation inside the vehicle through a speaker mounted on the seat or mounted adjacent to the seat [E.g. 0065, 0066, 0022].
	For claim 19, is interpreted and rejected as discussed with respect to claim 9.
	For claim 20, is interpreted and rejected as discussed with respect to claim 10.
	For claim 21, the examiner elected the embodiment of the groups of a camera and biometric sensor from the group of a camera, a biometric sensor, and an indoor air sensor in claim 2. Therefore, this limitation is not examiner.
	For claim 22, Wan discloses a motion sickness reduction system for vehicle occupants [E.g. 0004], comprising: 
	an information collector configured to collect driving information of a vehicle or state information of an occupant of the vehicle [E.g. 0040: the sensing system 24 includes one or more sensing devices 54 that sense observable conditions of the exterior environment of the autonomous vehicle 10. The sensing devices 54 may include, but are not limited to, radar 56, lidar 58, a global positioning system 60, cameras 62, ultrasonic sensors 64, and/or other sensors 68. The sensing devices 54 may each be communicatively coupled with the controller 28 and may each provide a signals and/or other information thereto. The actuator system 30 includes one or more actuator devices 55 that control one or more vehicle operations or features such as, but not limited to, an accelerator actuator 70 of the accelerator system 45 for the propulsion system 44, a shift actuator 72 of the transmission system 46, a steering actuator 74 of the steering system 48, a brake actuator 76 of the brake system 50, a suspension actuator 79 of the suspension system 27, or other actuators 78 for other vehicle systems 53. The actuator devices 55 may each be communicatively coupled with the controller 28 to receive signals therefrom, directly, or indirectly such as through intermediary modules or controllers, and to provide information thereto, when relevant, such as feedback. The vehicle state system 32 includes one or more sensors 80 that sense or measure conditions of the vehicle 20, or of a vehicle system. The sensors 80 may include, but are not limited to, acceleration/deceleration sensors 82 for sensing longitudinal and/or later acceleration of the vehicle 20, an odor sensor 83, speed sensors 84, such as a revolution per minute sensor for the transmission 46, a light sensor 85, and a suspension sensor 86 such as a displacement or position sensor for sensing the oscillation of the suspension system 27. The occupant state system 34 includes one or more occupant state devices 88 that provide information or data on aspects of an occupant of the vehicle 20. The occupant state devices 88 may include, but are not limited to, biometric sensors 90 for sensing biological features of an occupant, motion sensors 92 for sensing motion of an occupant, cameras 94 for observing features of an occupant, a transceiver 96 for connecting with an occupant's personal electronic device(s) PED 99 to obtain data on the occupant, and an interface 98 to receive inputs from an occupant such as temperature, aroma and lighting preferences. The inputs may be received as alphanumeric entries, or a voice response system may be used. In a number of examples, the interface 98 may comprise one or more sensors associated with user interfaces such as vehicle touch screens, rotary knobs, buttons, and/or other types of user interfaces within the vehicle 20 for receiving inputs from an occupant. A vision system 97 may be configured to recognize aspects of an occupant using inputs from the occupant state devices 88. The controller 28, may support any number of additional operations and functions of additional vehicle systems 38 in the vehicle 20 used in, or associated with, the motion sickness mitigation system 22. In various embodiments, the additional vehicle systems 38 include a heating, ventilation and air conditioning (HVAC) system 100, a lighting system 102, an audio display system 104, a visual display system 106, a haptic display system 108, a navigation system 110. In other embodiments, the vehicle features can further include interior and/or exterior vehicle features such as, but are not limited to, doors, a trunk, and cabin features, etc. (not numbered). The controller 28 may receive information from any number of additional sensors, which may include for example, a steering angle sensor 49, roll, pitch, and yaw sensor(s) 51, wheel speed sensors, various sensors for the propulsion system 44, a vehicle speed sensor, various temperature sensors, position sensors, etc., 0051, 0023]; 
	a predictor configured to predict a motion sickness state of the occupant based on the driving information or the state information [E.g. 0050: A determination is made as to whether the occupant is predicted to experience motion sickness at an early stage of the trip at step 214. Using the information obtained through steps 204-212, the pre-trip prediction module 132 makes the determination. More specifically, factors indicating the occupant is at increased risk to experience motion sickness at early stage of the trip include the occupant's motion sickness susceptibility, such as based on age and other factors obtained from the occupant profile 148. The factors indicating the occupant is at increased risk to experience motion sickness at early stage of the trip may include: whether the occupant has experienced motion sickness at an early stage of a previous trip of which the occupant profile, driving profile, route profile, and environmental situation are similar to those currently expected; whether the occupant experienced motion sickness at early stage of a previous trip of which the occupant profile, driving profile, route profile, and/or environmental situation are different than those currently expected, and the occupant's health condition (as collected through the data input signal 146), in the current trip is worse than in the previous trip; the occupant's preferred mitigation didn't work in the previous trip; the occupant chooses a more aggressive driving profile for the upcoming current trip; the route of the upcoming current trip includes more vehicle behavior changes, e.g. stop-and-go, turns, lane changes; the duration of the upcoming current trip is longer (e.g. from GPS); and/or the route profile/environmental situation from steps 210, 212 is worse in the upcoming current trip, e.g. bumpy road, raining, rush hour (from GPS or off-board input signal 142). In other examples, the factors indicating the occupant is at increased risk to experience motion sickness at early stage of the trip include instances where the occupant has not experienced motion sickness at early stage of a previous trip of which the occupant profile, driving profile, route profile, and/or environmental situation are different, and two or more of the following conditions are expected to happen in the current trip: the occupant's health condition in the upcoming current trip is worse than in the previous trip; the occupant's preferred mitigation didn't work in the previous trip; the occupant chooses a more aggressive driving profile for the upcoming current trip; the route of the upcoming current trip includes more vehicle behavior changes, e.g. stop-and-go, turns, lane changes, etc.; the duration of the upcoming current trip is longer; and/or the route profile/environmental situation from steps 210, 212 is projected to be worse for the upcoming current trip, e.g. bumpy road, raining, rush hour. In a number of embodiments, for the determination at step 214, the occupant is less likely to experience motion sickness at early stage of the trip if: the occupant has not experienced motion sickness at early stage of the previous trip of which the occupant profile, driving profile, route profile, and/or environmental situation are similar to the upcoming current trip. In addition, weights may be assigned to the factors in the occupant profile, driving profile, route profile, and environmental situation based on their expected contribution to motion sickness. For example, a lack of sleep may be given greater weight than weather, and previous motion sickness history may be given greater weight than traffic. The weights of each factor may be adjusted after each trip according to the occupant's response (whether they experience sickness at the early stage), as indicated by the occupant through the interface 98. Therefore, the prediction of motion sickness at the early stage of the trip may provide increased accuracy when the number of trips in the vehicle 20 increases for each occupant. At step 214, the pre-trip prediction module 132 scores the likelihood of motion sickness being experienced at an early stage of the trip based on the presence of the foregoing factors and their respective weights. When the determination is positive at step 214, the process 200 proceeds to step 216 and motion sickness mitigation is activated. The pre-trip prediction module 132 sends a mitigate signal 152 to the mitigation module 138 to initiate mitigation measures at step 218 as further described below. It should be appreciated that in the current embodiment, steps 202-214 occur prior to moving operation of the vehicle 20, and are based on information and data available at that the pre-trip stage. Step 216 may also be carried out at the pre-trip stage when activated by the pre-trip prediction module 132. Accordingly, the motion sickness mitigation system 22 initiates mitigation measures before the vehicle 20 begins to move, at a stage where occupant motion sickness has not yet been influenced by movement of the vehicle 20. In other embodiments, some of the steps 202-216 may be conducted shortly after the vehicle 20 begins to move, but at an early stage of a trip., 0051, 0010, 0047]; and 
	a driving display configured to display the driving information to the occupant for recognizing the motion sickness state [E.g. 0021: the motion sickness mitigation includes activating a display to alert the occupant to an upcoming vehicle maneuver to avoid a mismatch between sensed movements of the vehicle by the occupant, 0062: Various types of display devices may be included in the vehicle 20 to alert an occupant to upcoming performance and movements. A display device is any output device of the motion sickness mitigation system 22 that presents information to an occupant in visual, audible, tactile/haptic, or other form, 0063-0067].
	Wan fails to expressly disclose collecting driving information including driving direction information of the vehicle and displaying the driving information including the driving direction information via ambient light to the occupant based on a predicated motion sickened state of the occupant.
	However, as shown by Mori, it was well known in the art of vehicle display devices to include collecting driving information including driving direction information of a vehicle and displaying driving information including the driving direction information to occupant based on a predicated motion sickened state of the occupant [E.g. 0073, 0004, 0006].
	It would have been obvious to one of ordinary skill in the art of vehicle displays before the effective filling date of the claimed invention modify Wan with the teaching of Mori in order to enable the user to easily recognize the vehicle upcoming/moving direction so that an occurrence of motion sickness can be reduced and thereby improve the overall user vehicle experience.
	Although Mori fails to expressly disclose that the visual display configured to display an ambient light indicating the driving direction of the vehicle, Mori teaches visual display configured to display the driving direction of the vehicle [see analysis above]. However, having the visual display configured to display an ambient light indicating the driving direction of the vehicle fails to yield unpredictable results; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wan in view of Mori to have the visual display configured to display an ambient light indicating the driving direction of the vehicle in order to satisfy system needs and/or environment requirement which require using such display method, also because such modification would have been considered a mere design consideration which fails to patentably distinguish over Wan in view of Mori.
	Wan in view of Mori fails to expressly disclose adjusting a sitting posture of the occupant in a seat to reduce motion sickness of the occupant based on the predicted motion sickness state of the occupant.
	However, as shown by Vulcu, it was well known in the art of motion sickness reduction systems to include adjusting a sitting posture of an occupant in a seat to reduce motion sickness of the occupant based on the predicted motion sickness state of the occupant [E.g. 0018 and Fig. 5].
	It would have been obvious to one of ordinary skill in the art of motion sickness reduction systems before the effective filling date of the claimed invention modify Wan in view of Mori with the teaching of Vulcu in order to allow the vehicle seat to be adjusted according to the vehicle movement and thereby reduce the chance of vehicle occupant feeling motion sickness based on vehicle movement.

7.	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wan in view of Mori further in view of Vulcu and further in view of  admitted prior art (“APA”).
	For claim 5, Wan in view of Mori disclose wherein the driving display includes a tactile display configured to tactually notify the occupant of a driving situation inside the vehicle, and wherein the tactile display allows the occupant to tactually recognize the driving direction information of the vehicle through an air vent of the vehicle [Wan; 0058, 0067 and Mori; 0073, 0004, 0006]. 
	Wan in view of Mori fails to expressly disclose an ultrasonic haptic interface provided inside the vehicle.
Examiner took official notice in the action mailed 12 May 2022, to the fact that it is old and a known expedient in the art of haptic interfaces to have an ultrasonic haptic interface provided inside the vehicle in order to provide a haptic feedback to the user that does not require touching the user body and thereby improve the overall user experience. As per MPEP § 2144.03(C), the statement that it is old and a known expedient in the art of haptic interfaces to have an ultrasonic haptic interface provided inside the vehicle is taken to be admitted prior art (APA) because Applicant failed to traverse the assertion of official notice or the traverse was inadequate because Applicant's response or remarks fails to reference Examiner's assertion of official notice. Reliance on APA does not constitute new ground(s) of rejection.
Therefore, it would have been obvious to one of ordinary skills in the art of haptic interface before the effective filing date of the claimed invention to modify Wan in view of Mori and Vulcu to have an ultrasonic haptic interface provided inside the vehicle as taught by APA in order to provide a haptic feedback to the user that does not require touching the user body and thereby improve the overall user experience.
	For claim 15, is interpreted and rejected as discussed with respect to claim 5.

Response to Remarks
8.	The Applicant's remarks regarding the rejection have been considered but are moot because the arguments do not apply to the new ground of rejection. Furthermore, Applicant’s other remarks have been fully considered but they are not persuasive.

Applicant's remarks:
Applicant disagree with official notice analysis used in claims 5 and 15. Remarks, filed 13 July 2022, page 13.

Examiner’s response:
	Regarding Applicant remark, the traverse of the official notice for claims 5 and 15 was inadequate because Applicant's response or remarks fails to reference Examiner's assertion of official notice.
Applicant generally stated in the remark section that the Official Notice is improper. However, to adequately traverse the official notice, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention."). A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate. 

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689